DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.	No telephone call was made to the attorney of record to request an oral election to the
below restriction requirement, due to the complexity of the restriction.
3.	This application contains claims directed to the following patentably distinct species:
Species I: Figs. 1-10.
Species II: Fig. 18.
Species III: Fig. 19.
The species are independent or distinct because Fig. 2 of Species I shows a speaker 5 comprising a membrane 2 having a flexible membrane part 3 and a rigid membrane part 4 in the shape of a plate. A first voice coil 7a and a second voice coil 7b connected to the flexible membrane part 3. a frame 16, to which the flexible membrane part 3, an outer magnets 10, an outer top plate 12 and a bottom plate 13 are mounted; Fig. 18 of Species II shows a speaker 35a comprising a plate like structure 34. A magnet system 8 comprising a center magnet 9, outer magnets 10, a center top plate 11, an outer top plate 12 and a bottom plate 13. The center magnet 9 is mounted to the bottom plate 13 and to the center top plate 11, and the outer magnets 10 are mounted to the bottom plate 13 and to the outer top plate 12; Fig. 19 of Species III shows a speaker 35b comprising a plate like structure 34. A voice coil 7 connected to the plate like structure 34. A magnet system 8 comprises a fixed part 36 and a movable part 37. The fixed part 36 is formed by an outer ring 38, and the movable part 37 is formed by a center magnet 9, a center top plate 11 and a bottom plate 13.  In addition, these species are not obvious variants of each other based on the current record.
4.	Should Applicant elect Species I, another restriction is required based on the following patentably distinct subspecies of Species I:
Subspecies IV: Fig. 11.
Subspecies V: Fig. 12.
Subspecies VI: Fig. 13.
Subspecies VII: Fig. 14.
Subspecies VIII: Fig. 15.
The subspecies are independent or distinct because Fig. 11 of subspecies IV shows a first cross section 25a of an arm 17a, 17b with a metal core 26 with a coating metal layer 27 on top; Fig. 12 of subspecies V shows a second cross section 25b of an arm 17a, 17b with a metal core 26 with coating metal layers 27a, 27b on the top and on the bottom; Fig. 13 of subspecies VI shows a third cross section 25c of an arm 17a, 17b with a metal core 26 with a coating metal layers 27a, 27b on the top and on the bottom, wherein the material of the metal core 26 is different to that of the coating metal layers 27a, 27b. The coating metal layers 27a, 27b form a coating structure 29c; Fig. 14 of subspecies VII shows a fourth cross section 25d of an arm 17a, 17b with a 
metal core 26 with a coating metal layer 27 which entirely covers the metal core 26; Fig. 15 of subspecies VIII shows s a fifth cross section 25e of an arm 17a, 17b with a metal core 26 with a first coating metal layer 27 and a different second coating metal layer 32 which is located between the metal core 26 and the first coating metal layer 27. In addition, the fifth cross section 25e comprises an outer coating layer 28, which in this example entirely covers the structure made up of the metal core 26, the first coating metal layer 27 and the second coating metal layer 32. The first coating metal layer 27 and the second coating metal layer 32 together with the outer coating layer 28 form a coating structure 29e. Again, the metal core 26 has rounded corners 31.  In addition, these subspecies are not obvious variants of each other based on the current record.
5.	Should Applicant elect one of the Subspecies (i.e. IV-VIII), another restriction is required based on the following patentably distinct subspecies of Subspecies (i.e. IV-VIII):
Subspecies X: Fig. 16.
Subspecies XI: Fig. 17.
The subspecies are independent or distinct because Fig. 16 of subspecies X shows an arm 17a has a metal core 26 with coating metal layers 27a, 27b on the top and on the bottom; Fig. 5 of subspecies XI shows an arm 17a has a metal core 26 with coating metal layers 27a, 27b on the top and on the bottom. An outer coating layer 28 is arranged on the coating metal layers 27a, 27b.  In addition, these subspecies are not obvious variants of each other based on the current record.
6.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or subspecies, or a single grouping of patentably indistinct species or subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species/subspecies  as set forth above because at least the following reason(s) apply: Given that these species/subspecies are mutually exclusive as described above, entirely different searches would be required for each species, necessitating in effect entirely different examinations. In addition, different search areas and databases would need to be searched.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or subspecies or a grouping of patentably indistinct species or subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species/subspecies.
Should applicant traverse on the ground that the species/subspecies, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653